Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 1 of 24 Page ID #:394




   1 Kevin Fisher (State Bar No. 131455)
     Praxis Law
   2 P.O. Box 26249
     Los Angeles, CA 90026
   3 Telephone: (310) 862-1225
     Facsimile: (310) 388-0805
   4 rkf@fkslaw.net

   5 Julian Brew (State Bar No. 150615)
     Cypress, LLP
   6 11111 Santa Monica Boulevard, Suite 500
     Los Angeles, CA 90025
   7 Telephone: (424) 317-6220
     Facsimile: (424) 750-5100
   8 julian@cypressllp.com

   9 Attorneys for Plaintiff
     SWEETWATER MALIBU CA LLC
  10

  11

  12                             UNITED STATES DISTRICT COURT

  13                            CENTRAL DISTRICT OF CALIFORNIA

  14

  15 SWEETWATER MALIBU CA, LLC, a                      Case No. 2:19-CV-01848-GW-SS
     California limited liability company,
  16                                                   OPPOSITION OF PLAINTIFF
                    Plaintiff,                         SWEETWATER MALIBU CA LLC TO
  17                                                   DEFENDANTS’ MOTION TO DISMISS
            vs.
  18                                                   Date: June 3, 2019
     MAURICIO UMANSKY; UMRO REALTY                     Time: 8:30 a.m.
  19 CORP., a California corporation, dba THE          Place: Courtroom 9D, 9th Floor
     AGENCY,                                           Judge: Hon. George H. Wu
  20
                    Defendants.
  21                                                   Date of Filing: Mar. 13, 2019
                                                       Trial Date: None Set
  22

  23

  24

  25         Plaintiff Sweetwater Malibu CA, LLC, formerly known as Sweetwater Malibu, LLC
  26 (“Sweetwater”), submits this Opposition to the Motion to Dismiss filed by defendants Mauricio

  27 Umansky (“Umansky”) and UMRO Realty Corp. doing business as The Agency (the “Agency”)

  28 (collectively, “Defendants”).

                                                                            OPP TO MOTION TO DISMISS
                                                                                   2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 2 of 24 Page ID #:395




   1                                    Table of Contents
   2 II.       INTRODUCTION                                                                -1-

   3 III.      STATEMENT OF FACTS                                                          -2-

   4 IV.       ARGUMENT                                                                    -9-

   5        A. Sweetwater Has Standing To Sue Defendants.                                  -9-

   6           1. Sweetwater Has De Facto Standing As A Contracting Party To Sue For

   7              Deprivation Of Its Contractual Rights Without Further Injury.           - 11 -

   8           2. Plaintiff Has Suffered Tangible Losses Of Money And Property.           - 12 -

   9           3. Sweetwater Has Standing To Sue Due To Intangible Injuries It Suffered

  10              Caused By Defendants’ Egregious Wrongdoing.                             - 13 -

  11           4. Plaintiff Would Have Standing To Sue Even If All Proceeds Recovered Must

  12              Be Used For The Benefit Of Third Parties.                               - 14 -

  13           5. Sweetwater Has Standing To Sue For Losses To Any Third Parties Who May

  14              Receive Proceeds Of The Sale Taken by Defendants.                       - 16 -

  15        B. Sweetwater Has Not Waived Its Claims Against Defendants.                   - 17 -

  16 V.        CONCLUSION                                                                 - 20 -

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -2-                  OPP TO MOTION TO DISMISS
                                                                             2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 3 of 24 Page ID #:396




   1                               Table of Authorities

   2 Cases:

   3 A&T Siding, Inc. v. Capitol Specialty Ins. Corp.,
            2011 WL 3651777 (D. Ore. 2011) ……………………………………………………… 15
   4
     Allabach v. Santa Clara County Fair Assn.
   5        (1996) 46 Cal.App.4th 1007………………………………………………………………18

   6 Biomed Pharm. Inc. v. Oxford Health Plans (N.Y.) Inc.
           2011 WL 803097 (S.D.N.Y. Feb. 18, 2011) …………………………………………….. 11
   7
     Blankenheim v. E.F. Hutton & Co.,
   8       (1990) 217 Cal.App.3d 1463………………………………………………………………16

   9 Clinton v. City of New York, 524 U.S. 417 (1998) ………………………………………………..12

  10 DiCarlo v. St. Mary Hosp., 530 F.3d 255 (3d Cir. 2008) …………………………………………11

  11 Katz v. Pershing, LLC, 672 F.3d 64 (1st Cir. 2012) ………………………………………………11

  12 Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) …………………………………………………...16

  13 Linton by Arnold v. Comm’r of Health and Env’t State of Tenn.,
              973 F. 2d 1311 (6th Cir. 1992) …………………………………………………………….11
  14
     Little v. Shell Exploration & Production Co.,
  15          690 F. 3d 282 (5th Cir. 2012) ……………………………………………………………..15

  16 Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)………………………………………………9

  17 Manderville v. PCG&S Group, Inc. (2007) 146 Cal.App.4th 1486……………………………… 16

  18 Mitchell v. Blue Cross Blue Shield of North Dakota,
            2018 WL 3463260 (D. N.D. July 18, 2018) ………………………………………………15
  19
     Neubauer v. Goldfarb (2003) 108 Cal. App. 4th 47……………………………………………….16
  20
     North Cypress Medical Center Operating Co., Ltd. v.
  21         Cigna Healthcare, 781 F.3d 182 (5th Cir. 2015) ……………………………………11, 15

  22 Pacific Sound Resources v. Burlington Northern and Santa Fe Ry. Co.
              286 Fed. Appx. 381 (9th Cir. 2008) ………………………………………………………15
  23
     Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir. 2017) …………………………………………...13
  24
     Simmons v. Ratterree Land Co. (1932) 217 Cal. 201……………………………………………. 16
  25
     Smith v. Org. of Foster Families for Equality & Reform,
  26         431 U.S. 816 (1977) ………………………………………………………………………16

  27 Smith v. Rickards (1957) 149 Cal.App.2d 648…………………………………………………….16

  28

                                            -3-              OPP TO MOTION TO DISMISS
                                                                    2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 4 of 24 Page ID #:397




   1 Spinedex Physical Therapy USA, Inc. v. UnitedHealth Care of
            Arizona, Inc., 770 F. 3d 1282 (9th Cir. 2014) ……………………………………………..11
   2
     Spokeo, Inc. v. Robins, 136 U.S. 1540, 1551 (2016) ……………………………………………...11
   3
     Sprint Commc'ns Co., L.P. v. APCC Servs., Inc., 554 U.S. 269 (2008)………………………...9, 15
   4
     United States v. $8,720 in U.S. Currency (“$8,720 in U.S. Currency”),
   5        264 F.3d 1140, 1140 (5th Cir. 2001) ………………………………………………………9

   6 United States v. Grover, 119 F.3d 850, 851 (10th Cir. 1997) ……………………………………..9

   7 United States v. Stokes, 191 F. Appx. 441, 442-43 (7th Cir. 2006) ……………………………….9

   8
       Statutes:
   9
       Cal. Civ. Code § 1542…………………………………………………………………………….18
  10
       Cal. Civ. Code § 1668 …………………………………………………………………………….18
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               -4-                OPP TO MOTION TO DISMISS
                                                                         2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 5 of 24 Page ID #:398




   1                                      I.      INTRODUCTION

   2          Defendants Mauricio Umansky and The Agency (“Defendants”) seek to avoid the

   3 overwhelming evidence of their egregious fraud, statutory violations, breaches of contractual,

   4 fiduciary and statutory duties and other wrongdoing, while they hide behind inapplicable defenses

   5 they claim give them a “get out of jail free” card. As shown below, their arguments are so lacking

   6 in merit and contrary to the facts and controlling authority that they could have been raised for just

   7 one purpose – to create a diversion from the damning truth of what they did.

   8          Defendants spend much of their brief regurgitating old disputed and disproven allegations

   9 against Sweetwater’s owner Teodoro Ngeuma Obiang Mangue, the Vice President of Equatorial

  10 Guinea. Defendants fail to disclose in their public filing that their most inflammatory allegations

  11 were rejected by this Court, leaving only an allegation that Nguema or his agents failed to provide

  12 certain information to a bank concerning ownership of related entities. This Court held that “the

  13 Government lacked probable cause to institute a forfeiture action against the Defendant Assets on

  14 the basis of the foreign offenses [alleged in the action].” (United States v. One Michael Jackson

  15 Signed Thriller Jacket, CV 13-9169, Docket No. 105, August 20, 2013 Ruling). The remaining

  16 issue was dismissed as part of a settlement that admitted no wrongdoing.

  17          Defendants admit these old allegations against Obiang are irrelevant. They apparently

  18 cited them not to support their arguments on standing, but to play to and mislead their other clients

  19 and the public. The truth, however, always has a way of rising to the top.

  20          Nguema agreed to the settlement after the Court dismissed most of the allegations against

  21 him so he could amicably resolve disputes with the United States Government, avoid further cost

  22 and move on, as is true with countless settlements every day that, as a matter of law, are neither

  23 evidence nor admission of culpability. Nguema and Sweetwater agreed to a mutually beneficial

  24 resolution that allowed proceeds from the sale to be used as decided jointly by him and the DOJ to

  25 benefit his country, a purpose he shares and supports. Defendants’ fraud and other wrongdoing

  26 harmed Sweetwater and undermined the settlement by diverting money that should have been used

  27 for that agreed purpose. Instead of being used to help the people of Nguema’s country, the money

  28 lined the pockets of an already wealthy celebrity broker and his friends.

                                                                                 OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 6 of 24 Page ID #:399




   1          In stark contrast to these disproven and unproven accusations that have been dismissed,

   2 Sweetwater alleges serious, detailed and well-documented claims for fraud, diversion of profits,

   3 self-dealing, statutory violations and other wrongdoing that Defendants do not even mention, yet

   4 alone dispute, in their motion. For purposes of this motion, Defendants admit they intentionally

   5 lied to their client Sweetwater, deceived the United States Government, stole millions of dollars in

   6 secret profits that should have gone to their client, violated statutes governing their profession, the

   7 Settlement Agreement and the Court’s Order, and committed breaches of contract and fiduciary

   8 duties. By filing this motion, Defendants seek to avoid answering the complaint, which would

   9 require them to admit or deny each of Sweetwater’s detailed allegations of fact, truthfully and in

  10 good faith as required by Federal Rule of Civil Procedure 11.

  11          While Defendants’ inflammatory and false accusations are irrelevant to this motion, they

  12 confirm that Defendants intentionally diverted millions of dollars to themselves and their partners

  13 in the cynical but mistaken belief that no one would notice or care. They were wrong. After press

  14 reports of Defendants’ flip of the property for double the price less than a year later that referred to

  15 Umansky as a “partner” with the buyer he recommended, Nguema demanded an explanation and

  16 evidence that revealed the betrayal. He did so because Defendants’ wrongdoing deprived him of

  17 tangible and intangible benefits of the Listing and Settlement Agreements, and it was of great

  18 importance and value to him that the all proceeds be used as agreed.

  19          Controlling authority that Defendants fail to cite establishes Sweetwater’s standing to

  20 pursue these claims, to recover its own losses and money to be used as determined by Nguema in

  21 conjunction with the DOJ, to benefit his country. Defendants’ argument that Sweetwater and the

  22 United States agreed, and this Court approved and ordered, that Defendants would face no liability

  23 or consequences for any wrongdoing they committed in selling the property is contrary to the

  24 language of the Settlement Agreement and governing law.

  25                                  II.      STATEMENT OF FACTS

  26          On April 28, 2011, the United States filed an action, seeking among other things civil

  27 forfeiture of the property located at 3620 Sweetwater Mesa Drive in Malibu (the “Property”) and

  28 certain other assets owned by Nguema and related entities, based on allegations that they had been

                                                         -2-                     OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 7 of 24 Page ID #:400




   1 purchased using money obtained through foreign corruption and other wrongdoing (the “Action”).

   2 (Complaint, ¶ 14). In their Motion, Defendants misleadingly quote several of these allegations of

   3 foreign corruption, including extortion, embezzlement and bribery, from the complaint in the civil

   4 asset forfeiture action. (Motion at 1-3). However, they fail to mention that, after evaluating the

   5 evidence, this Court granted summary judgment dismissing those allegations in Nguema’s favor

   6 because they were made without even probable cause.

   7                 The Court GRANTS IN PART Claimant’s motion for an order that, as of

   8           April 28, 2011, the Government lacked probable cause to institute a forfeiture

   9           action against the Defendant Assets on the basis of the foreign offenses

  10           identified in the Second Amended Complaint (“SAC”), Docket No. 50. See,

  11           e.g., SAC ¶ 16. In other words, the Court finds that the assets are not subject to

  12           forfeiture as proceeds of foreign offenses involving: (1) “extortion,” (ii) “the

  13           misappropriation, theft, or embezzlement of public funds by or for the benefit of

  14           a public official,” or (iii) bribery of a public official. These specified unlawful

  15           activities (see, e.g., 18 U.S.C. § 981(a) and 18 U.S.C. § 1956(c)(7),

  16           incorporating by reference offenses enumerated in 18 U.S.C. § 1961(1)), are not

  17           sufficiently supported by probable cause and cannot serve as the basis for

  18           forfeiture of the Defendant Assets

  19 (August 20, 2013 Minute Order). This left only the issue of whether or not Nguema or his agents

  20 failed to provide information about certain entities in opening bank accounts. (Id.)

  21          After Nguema prevailed on most of the claims against him, he and the United States chose

  22 to make peace through an amicable, mutually beneficial settlement so Nguema could avoid further

  23 expense and a distraction from his duties from having to litigate in a distant forum. On October 9,

  24 2014, the parties entered into the Settlement Agreement, resolving the remaining claim, with no

  25 admission of liability and no forfeiture of the Property. (Weisberg Dec., Ex. 2).

  26          Rather than the forfeiture of the Property to the United States that had been sought in the

  27 Action, the parties agreed that Sweetwater would continue to hold title and sell the Property using

  28 a licensed broker. (Id., ¶¶ 2, 6-19). The parties also reached agreement on how the proceeds of

                                                         -3-                      OPP TO MOTION TO DISMISS
                                                                                         2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 8 of 24 Page ID #:401




   1 the sale would be used, with only a portion of them forfeited to the United States. (Id., ¶ 32). The

   2 remainder would be paid (i) to reimburse Sweetwater and other parties for expenses incurred in

   3 connection with the sale, including maintenance of the Property, and (ii) to a mutually agreed on

   4 charity or a panel, that included individuals chosen by Nguema, Equatorial Guinea and the DOJ to

   5 use the funds to provide benefits to the people of his country. (Id., ¶ 27).

   6          Contrary to Defendants’ mischaracterization of the agreement, neither the Property nor the

   7 proceeds for charities were forfeited to the United States. In addition, while Nguema agreed some

   8 of the proceeds would be used for charitable purposes that benefit the people of Equatorial Guinea

   9 rather that going to him personally, he retained an interest and role in how the funds were used for

  10 his country’s benefit. Charities would be selected by Nguema and the United States jointly, or by

  11 a three-member panel that included members selected by the Republic of Equatorial Guinea and

  12 one jointly by Nguema and the United States. (Id., ¶ 26). Any charities they chose were required

  13 to provide regular reports to Nguema as to how the funds were being used, so he could monitor the

  14 uses. (Id., ¶ 30). If Nguema and DOJ could not agree on the charities or panel chairman, Nguema

  15 had the right to ask this Court to assist in the resolution, as he has recently done, demonstrating his

  16 continuing interest in how the remaining proceeds are used. (Id., ¶ 26).

  17          The United States’ agreement that all proceeds from the sale of the Property would not be

  18 forfeited to the United States but used for the benefit of the people of his country was a key reason

  19 why Nguema agreed to settle, because it allowed him to jointly decide how the money would be

  20 used, and ensured it would be used to benefit his country, a purpose that he shares and supports

  21 and provides intangible but valuable personal satisfaction and benefit to him as its Vice President.

  22 So important was the use of the funds to him that the Settlement Agreement also provided that

  23 even the portion that was forfeited to the United States had to be used to benefit his people, and

  24 not simply go to the United States Government. (Id., ¶ 34).

  25          The Settlement Agreement was filed in the Action, and the Court entered an Order on

  26 October 13, 2014 (the “Order”), ordering each party to “cooperate with the other(s) to perform the

  27 acts required by the Settlement Agreement, and refrain from taking any action that is inconsistent

  28 with the Settlement Agreement.” (Compl., ¶ 14).

                                                         -4-                     OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 9 of 24 Page ID #:402




   1          The Settlement Agreement and Order together provided that Sweetwater and Nguema

   2 would enter into a Listing Agreement with a licensed real estate broker who had been approved by

   3 Sweetwater, Nguema and the DOJ to list and sell the Property, and that the contract "will require

   4 that the Licensed Agent review and comply with the provisions of this Settlement Agreement."

   5 (Weisberg Dec., Ex. 2, ¶¶ 7, 8). The Settlement Agreement also required the Licensed Agent "to

   6 work cooperatively with the United States in the conduct of its activities, including reporting

   7 regularly to the United States and providing all requested information promptly to the United

   8 States relating to the [property] and its sale." (Id., ¶¶ 8-9).

   9          The Settlement Agreement and Order required that the Property "will be sold in

  10 accordance with the terms of this Settlement Agreement for fair-market-value (‘FMV’), as that

  11 term is defined pursuant to California Code of Civil Procedure Section 1263.320, unless a sale at

  12 an alternative price is approved in writing by both counsel for the United States and counsel for

  13 Nguema, in arm's length transactions. . ." (Id., ¶ 6).

  14          Section 1263.320 defines fair market value as "the highest price on the date of valuation

  15 that would be agreed to by a seller, being willing to sell but under no particular or urgent necessity

  16 for so doing, nor obliged to sell, and a buyer, being ready, willing, and able to buy but under no

  17 particular necessity for so doing, each dealing with the other with full knowledge of all the uses

  18 and purposes for which the property is reasonably adaptable and available.”

  19          Defendants are high-end licensed real estate brokers, who hold themselves out as the

  20 “preeminent player in the luxury real estate market, representing many of the country’s most

  21 visible and high-end properties.” Defendants tout to their prospective clients their “knowledge,

  22 spheres of influence, contacts and expertise, ensuring our clients better representation and a true

  23 competitive edge.” Umansky personally promotes himself “as the #3 top-producing real estate

  24 agent in the U.S. and #1 in California,” as having sold the most homes in the country above $20

  25 million, and his representation of celebrities and very wealthy individuals. He also is married to

  26 one of the “Beverly Hills Housewives,” and has frequent appearances on the show, adding to his

  27 carefully cultivated persona and reputation as a premier broker. (Compl., ¶ 18).

  28          In 2015, pursuant to the Settlement Agreement and Order, Defendants entered into an

                                                          -5-                   OPP TO MOTION TO DISMISS
                                                                                       2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 10 of 24 Page ID #:403




   1 exclusive listing agreement (the “Listing Agreement”) with Sweetwater, which provided for a

   2 commission of 6% of the sale price – higher than the typical amount of 5% or less. (Id., ¶ 19).

   3 Sweetwater agreed based on Umansky’s reputation and the belief he could be trusted to get the

   4 best possible price. The Listing Agreement obligated Defendants to comply with the Settlement

   5 Agreement, and provided that the "Settlement Agreement provisions will prevail in the event any

   6 of them conflict with the terms in this Agreement." While Defendants agreed to comply with the

   7 Settlement Agreement, their only client was Sweetwater, which owned the property and had sole

   8 discretion to agree to any sale over an appraised value of $32.5 million. (Id.)

   9          After entering into the Listing Agreement, Umansky presented offers from several

  10 potential buyers, most of whom were also his friends and clients, thereby entitling Defendants to

  11 the full 6% commission. All the offers were supposedly in the range of $32 to $33.5 million. At

  12 Umansky’s recommendation, Sweetwater countered to all at $33.5 million instead of higher. Of

  13 those who accepted, Umansky pressed Sweetwater to proceed with one of his clients, Mauricio

  14 Oberfeld, instead of a non-client who also offered $33.5 million and likely would have paid more.

  15 Sweetwater followed this advice and accepted Oberfeld’s offer. (Id., ¶¶ 20, 21).

  16          Sweetwater has since learned that, despite making an “as is” cash offer, Oberfeld in fact

  17 did not have the funds to close the purchase, and was already searching for a loan and investors to

  18 help pay the purchase price, or another buyer to whom to flip the property. Umansky was well

  19 aware of this information before presenting the offer that specifically stated there would be no

  20 third-party financing but did not disclose it to Sweetwater. Indeed, Defendants were already

  21 actively helping Oberfeld find buyers and investors. (Id., ¶ 22).

  22          Umansky also failed to disclose to Sweetwater that the agent for Sam Hakim, whose offer

  23 was accepted as a backup at his recommendation, had agreed in writing to kick back to Umansky

  24 one third of his share of the commission as secret profits. Neither the offer nor signed addendum

  25 to the offer confirming the kickback were disclosed to Sweetwater. Umansky wrote in response:

  26 “Received. You are a man of your word. I truly hope that you get picked.” Rather than rely on

  27 “hope,” Umansky urged Sweetwater to accept Hakim’s backup offer. (Id., ¶ 23).

  28          Even more troubling, Umansky was helping Oberfeld find investors and buyers, and

                                                        -6-                    OPP TO MOTION TO DISMISS
                                                                                      2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 11 of 24 Page ID #:404




   1 received offers to pay millions more for the Property than Oberfeld. Umansky did not deliver

   2 these offers to his client and Property owner Sweetwater, but secretly passed them to Oberfeld,

   3 who did not yet own the Property, had not paid the required deposit or satisfied contingencies, and

   4 could not complete the sale without finding investors or another buyer, as Umansky knew but

   5 failed to disclose to Sweetwater or the United States Government. (Id., ¶ 24).

   6          Umansky’s deception was subsequently discovered in documents he turned over to

   7 Sweetwater’s counsel long after the close. For example, on December 23, the very day that he

   8 Umansky wrote Oberfeld to tell him his offer had been picked. Oberfeld responded: “Fantastic.

   9 Moe, how did it go w your guy.” Umansky quickly responded: “Very well. He might take it off

  10 our hands. I pitched it for 42.” In other words, by the time Umansky had persuaded Sweetwater

  11 to accept Oberfeld’s “all cash” and “no contingency” offer at $33.5 million, he had already been

  12 secretly discussing sale to a third party for almost $10 million more. (Id., ¶ 25).

  13          In February 2016, Umansky received a written offer from the backup offeror for $8 million

  14 over Oberfeld’s offer, with 4% going to Umansky as a commission. Umansky presented the offer

  15 to Oberfeld, but not Sweetwater, which still owned the property. Umansky sent the other buyer a

  16 counter offer of $15 million on behalf of Oberfeld, with the same 4% commission to Defendants

  17 on the resale or “flip,” which he also failed to disclose. (Id., ¶ 26).

  18          Not only did Defendants fail to disclose these other higher offers or that Oberfeld needed

  19 to find investors to close, but they also urged Sweetwater to waive the required $1 million deposit,

  20 claiming “the Buyer is concerned about having 1 Million dollars tied up indefinitely” and it would

  21 not be possible to find another buyer for the property, when they knew the real reason was because

  22 Oberfeld had not yet raised enough money. Sweetwater agreed in reliance on this advice. By this

  23 fraud, with Umansky’s help, Oberfeld tied up a $33.5 million property without a cent at risk, while

  24 the seller’s own broker and fiduciary helped the buyer find a buyer of his own. (Id., ¶ 27).

  25          With the deadlines for various contingencies and closing rapidly approaching, Umansky

  26 repeatedly urged Sweetwater to extend the contingency period and close of escrow, in contrast to

  27 his advice to accept Oberfeld’s offer because of the supposed urgency in closing before March.

  28 While he and Oberfeld secretly worked to flip the property, Umansky fraudulently persuaded

                                                         -7-                    OPP TO MOTION TO DISMISS
                                                                                       2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 12 of 24 Page ID #:405




   1 Sweetwater to agree to several extensions without disclosing these efforts. (Id., ¶ 28).

   2          In April, Umansky was still helping Oberfeld find investors or buyers so he could complete

   3 the purchase. Despite having agreed to buy the property “as is,” Oberfeld requested a $1 million

   4 repair credit. Instead of telling Sweetwater it could deny the request and other buyers had offered

   5 to pay millions more, Umansky assured Oberfeld he was pushing his client Sweetwater “so hard”

   6 (Umansky’s own words) to agree to the credit. Sweetwater reluctantly agreed, benefiting both the

   7 buyer and anyone else benefiting from the flip, including Umansky. The United States has taken

   8 the position that Sweetwater is itself liable for this $1 million. (Id., ¶ 29). Even if Nguema can

   9 successfully challenge this claim, he will have to incur fees and expenses to fight it.

  10          Just two weeks before the close, with contingencies cleared and the deed signed by

  11 Sweetwater, Umansky wrote the Department of Justice that Oberfeld just “invited me to invest

  12 with him” and “to express my intention of making an investment with Mauricio Oberfeld into the

  13 deal.” Three days later, Umansky wrote an e-mail to Sweetwater on several topics. Towards the

  14 end of the e-mail Umansky wrote, “for the sake of full disclosure . . . Mauricio [Oberfeld] invited

  15 me to invest about one month ago after we removed all contingencies [and] I do intend to make an

  16 investment with them.” This “full disclosure” was anything but and constituted a further fraud.

  17 This “disclosure” was not made until it too late for Sweetwater to get out of the sale to Oberfeld,

  18 and conspicuously omitted from the email was any disclosure of Umansky’s other secret dealings,

  19 financial interests, and conflicts outlined above. (Id., ¶ 30).

  20          In mid-2017, less than a year after the close of the sale to Oberfeld and his “partners,”

  21 including Umansky, they resold the property for $69.9 million, more than double what they had

  22 paid. An earlier article stated that: “Oberfeld bought the neglected property, on Sweetwater Mesa

  23 Road, in partnership with Mauricio Umansky, co-founder of luxe brokerage the Agency, last year,

  24 records show.” It cited sources stating that “the partners are likely to make a hefty profit, since

  25 they acquired the property for a massive discount.” The Agency website also referred to Oberfeld

  26 as one of its “partners,” and featured him posing with Umansky. (Id., ¶ 31).

  27          While Defendants apparently thought and hoped no one would notice or care, they were

  28 wrong. After reading press reports, Sweetwater’s counsel wrote to Umansky and The Agency to

                                                         -8-                     OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 13 of 24 Page ID #:406




   1 demand additional information about his involvement in the transactions. The documents that

   2 were obtained by Sweetwater revealed some of Defendants’ duplicitous, fraudulent and wrongful

   3 conduct that had been concealed by Defendants. This lawsuit followed.

   4                                         III.      ARGUMENT

   5          Defendants seek dismissal based on (i) purported lack of standing, and (ii) the outrageous

   6 claim that the Settlement Agreement pursuant to which he was retained by Sweetwater shielded

   7 them from any liability for any misconduct in connection with the sale of the Property. These

   8 arguments are directly contrary to the facts and controlling authority.

   9              A. Sweetwater Has Standing To Sue Defendants.

  10          To satisfy the Article III standing requirement, a plaintiff must establish: “(1) an injury in

  11 fact (i.e., a ‘concrete and particularized’ invasion of a ‘legally protected interest’); (2) causation

  12 (i.e., a ‘fairly ... trace[able]’ connection between the alleged injury in fact and the alleged conduct

  13 of the defendant); and (3) redressability (i.e., it is ‘likely’ and not ‘merely speculative’ that the

  14 plaintiff's injury will be remedied by the relief plaintiff seeks in bringing suit).” Sprint Commc'ns

  15 Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 273-74 (2008) (quoting Lujan v. Defenders of

  16 Wildlife, 504 U.S. 555, 560–61 (1992)).

  17          Defendants base their standing argument on a misconstruction of the Settlement

  18 Agreement, which they claim resulted in an immediate forfeiture by Sweetwater of its interest in

  19 the Property, so that it had no property interest in its sale. This is based on cases involving a plea

  20 of guilty or an adjudication that assets were forfeited. See United States v. Stokes, 191 F. Appx.

  21 441, 442-43 (7th Cir. 2006) (guilty plea and agreement to forfeit assets barred claim for recovery

  22 of those assets); United States v. $8,720 in U.S. Currency (“$8,720 in U.S. Currency”), 264 F.3d

  23 1140, 1140 (5th Cir. 2001) (guilty plea and agreement to forfeit funds precluded subsequent effort

  24 to recover the forfeited funds); United States v. Grover, 119 F.3d 850, 851 (10th Cir. 1997)

  25 (agreement to forfeit property barred future claim challenging forfeiture).

  26          These cases stand for the unremarkable proposition that to move under Federal Rule of

  27 Criminal Procedure 41(e) to recover property that has been forfeited by agreement or guilty plea, a

  28 plaintiff must establish a right to possession of the property. See Grover, 119 F. 3d at 851 (“Rule

                                                          -9-                      OPP TO MOTION TO DISMISS
                                                                                          2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 14 of 24 Page ID #:407




   1 41(e) provides: ‘A person aggrieved by an unlawful search and seizure or by the deprivation of

   2 property may move the district court for the district in which the property was seized for the return

   3 of the property on the ground that such person is entitled to lawful possession of the property.’")

   4 They are completely inapplicable here because (i) Sweetwater did not agree to a forfeiture of the

   5 Property but agreed to sell the Property and disburse the proceeds in a manner to be agreed by

   6 Nguema and the DOJ, and (ii) Sweetwater is not suing to recover the Property.

   7          The Property was not forfeited to the Government. Rather, it was sold by Sweetwater by

   8 agreement with the U.S. Government to settle disputed claims. As shown above, the Settlement

   9 Agreement and Order and make clear that the Property was not forfeited. (Weisberg Dec., Ex. 2,

  10 ¶¶ 2, 6-19). If the Property had been forfeited, then Sweetwater could not have sold it, or entered

  11 into a contract with Defendants to do so. To the contrary, the DOJ agreed it would do both. The

  12 only property forfeited was a $10,300,000 payment to the Government out of the proceeds of any

  13 sale. (Id., ¶ 32). The remaining proceeds after payments to the United States and reimbursement

  14 to Nguema, also were not forfeited. The Settlement Agreement provided that all other proceeds of

  15 a sale would be used as decided by Nguema and the Government jointly to fund charities selected

  16 to benefit the people of Nguema’s country, Equatorial Guinea. (Id., ¶¶ 26, 30)

  17          Nor does the Settlement Agreement assign Sweetwater’s claim to any third party. Indeed,

  18 no charity has been selected to receive any proceeds from this lawsuit, nor can a charity be chosen

  19 to receive funds recovered in this lawsuit until they are recovered. The cynicism of Defendants’

  20 use of standing rules here is vividly demonstrated by the fact that they do not and cannot identify

  21 anyone other than Sweetwater who could pursue these claims. Indeed, even if charities had been

  22 selected, the same argument Defendants make would deny them standing because they would be

  23 obligated to spend the money to benefit the people Equatorial Guinea. Defendants are not arguing

  24 lack of standing to ensure the “right” party brings this lawsuit, but to avoid facing these claims

  25 from the one and only party who has the legal right to pursue them.

  26          Under established principles, Sweetwater has standing to sue because (i) a contracting

  27 party has de facto standing to sue for breach of contract against the other contracting party based

  28 solely on deprivation of contractual rights, (ii) Sweetwater also suffered direct monetary and other

                                                       - 10 -                   OPP TO MOTION TO DISMISS
                                                                                       2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 15 of 24 Page ID #:408




   1 tangible losses from Defendants’ wrongdoing, (iii) Sweetwater also suffered intangible harm from

   2 Defendants’ wrongdoing, (iv) the Supreme Court has specifically held standing is not lost because

   3 plaintiff may be obligated to pay to a third party any proceeds it may recover in the litigation, and

   4 (v) Sweetwater also has standing based on losses to third parties because of its close relationship

   5 to those third parties and the undisputable barriers to them bringing suit.

   6              1. Sweetwater Has De Facto Standing As A Contracting Party To Sue For

   7                  Deprivation Of Its Contractual Rights Without Further Injury.

   8          Sweetwater’s status as contracting party with Defendants gives it de facto standing to sue

   9 for the deprivation of contractual rights, regardless of whether it also suffered additional intangible

  10 or tangible monetary loss as a result. See North Cypress Medical Center Operating Co., Ltd. v.

  11 Cigna Healthcare, 781 F.3d 182, 193 (5th Cir. 2015); Katz v. Pershing, LLC, 672 F.3d 64, 72 (1st

  12 Cir. 2012) (“[W]e think the better view is that when a plaintiff generally alleges the existence of a

  13 contract, express or implied, and a concomitant breach of that contract, her pleading adequately

  14 shows an injury to her rights”); Spinedex Physical Therapy USA, Inc. v. UnitedHealth Care of

  15 Arizona, Inc., 770 F. 3d 1282 (9th Cir. 2014); DiCarlo v. St. Mary Hosp., 530 F.3d 255, 263 (3d

  16 Cir. 2008); Linton by Arnold v. Comm’r of Health and Env’t State of Tenn., 973 F.2d 1311, 1317

  17 (6th Cir. 1992); Biomed Pharm. Inc. v. Oxford Health Plans (N.Y.) Inc., 2011 WL 803097 (S.D.

  18 N.Y. Feb. 18 2011) (defendant health plan “failed to fulfill its contractual obligations to the

  19 Patient; this is all that is required to demonstrate Article III standing”).

  20          The Spokeo decision on which Defendants rely involved violations of statutes for the

  21 public benefit, not deprivation of private contractual rights. As Justice Thomas’s concurrence in

  22 Spokeo acknowledged, unlike the “public” rights at issue there, “’private rights’ have traditionally

  23 included rights of personal security (including security of reputation), property rights and contract

  24 rights. In a suit for the violation of a private right, courts historically presumed that the plaintiff

  25 suffered a de facto injury merely from having his personal, legal rights invaded.” Spokeo, Inc. v.

  26 Robins, 136 U.S. 1540, 1551 (2016) (Thomas, Concur.) (emphasis added). In contrast to “public

  27 rights” addressed in Spokeo, actions to enforce private rights, such as contract rights, require no

  28 further injury beyond deprivation of those rights to establish standing:

                                                         - 11 -                     OPP TO MOTION TO DISMISS
                                                                                           2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 16 of 24 Page ID #:409




   1                But the concrete-harm requirement does not apply as rigorously when a

   2            private plaintiff seeks to vindicate his own private rights. Our contemporary

   3            decisions have not required a plaintiff to assert an actual injury beyond the

   4            violation of his personal legal rights to satisfy the “injury-in- fact” requirement.

   5            See, e.g., Carey v. Piphus, 435 U.S. 247, 266, 98 S.Ct. 1042, 55 L.Ed.2d 252

   6            (1978) (holding that nominal damages are appropriate when a plaintiff's

   7            constitutional rights have been infringed but he cannot show further injury).

   8 Id. at 1552 (emphasis added). In other words, as extensive precedent holds, a party who sues for

   9 breach of contract suffers “injury” for Article III standing purposes simply from deprivation of its

  10 contractual rights bargained for under the agreement defendant breached.

  11          Sweetwater was the direct contracting party with Defendants, as specifically authorized by

  12 the Settlement Agreement, and entitled to several contractual rights under that Listing Agreement,

  13 including the right to truthful information, loyal services, sale to the highest bidder of its choice

  14 and other rights it was deprived of by Defendants’ wrongdoing. Sweetwater has standing to sue

  15 for the deprivation of what it contracted for under the Listing Agreement. Sweetwater also was

  16 deprived of benefits under the Settlement Agreement that Defendants were obligated to provide,

  17 including fair market value for the Property, honest services and advice, and additional proceeds it

  18 could have used to benefit the people of his country, not pad the bank accounts of a celebrity real

  19 estate broker and his very wealthy friends thousands of miles away.

  20              2. Plaintiff Has Suffered Tangible Losses Of Money And Property.

  21          As Defendants concede and the Complaint specifically alleges, the DOJ has made a claim

  22 against Sweetwater for the $1 million repair credit that Defendants induced Sweetwater to accept

  23 by its intentional fraud and breaches of statutory, contractual and fiduciary duties. (MTD at 7;

  24 Compl., ¶ 29.) The fact that the claim by the United States against Sweetwater has not yet been

  25 adjudicated, and therefore is contingent on a final adjudication, does not eliminate Sweetwater’s

  26 standing based on the claim, as the claim it faces itself constitutes a tangible “harm” for purposes

  27 of Article III standing. See Clinton v. City of New York, 524 U.S. 417 (1998).

  28

                                                        - 12 -                    OPP TO MOTION TO DISMISS
                                                                                         2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 17 of 24 Page ID #:410




   1          The United States has already notified Defendants that it considers Sweetwater liable for

   2 the $1 million repair credit. Regardless of whether this Court ultimately agrees, Sweetwater and

   3 Nguema already know they will have to expend time and resources to litigate this claim, including

   4 attorneys’ fees, or they will continue to bear the exposure. Defendants’ argument, for which they

   5 cite no authority, that the existence of an actual, albeit unadjudicated, claim for this money does

   6 not constitute immediate or imminent harm for standing purposes, is without merit.

   7          Sweetwater also alleges that it was induced by Defendants’ fraud, breach of duties and

   8 other wrongdoing to prematurely transfer its title to the Property to Oberfeld, instead of retaining

   9 title until it was sold to another superior buyer. Contrary to the Motion, Sweetwater did not forfeit

  10 title to the Property prior to its sale, but, as the Settlement Agreement acknowledged, retained title

  11 and the right to sell the Property, until it was sold to a buyer of its choice. Therefore, Sweetwater

  12 has also alleged a direct, premature deprivation of its ownership of the Property.

  13          Only the most cynical and self-serving defendant would argue that defrauding a property

  14 owner to prematurely sell his valuable property for a less desirable price to a buyer it otherwise

  15 would not have chosen suffers no harm from the fraud and other wrongdoing that caused the sale,

  16 just because it agreed to spend the money to help others. While not necessary for standing for the

  17 reasons set forth herein, these personal monetary and property harms clearly constitute injuries in

  18 addition to the deprivation of its contractual rights and benefits under the Listing Agreement for

  19 purposes of Article III standing, and independently require denial of this motion.

  20              3. Sweetwater Has Standing To Sue Due To Intangible Injuries It Suffered

  21                  Caused By Defendants’ Egregious Wrongdoing.

  22          While relying heavily on the Supreme Court’s Spokeo decision that remanded to the Ninth

  23 Circuit for further proceedings, Defendants do not address the Ninth Circuit’s decision on remand,

  24 for which the Supreme Court denied certiorari and that therefore is binding and controlling, that

  25 even for a bare statutory violation resulting in no tangible injury, intangible harm is sufficient to

  26 establish standing. See Robins v. Spokeo, Inc., 867 F.3d 1108, 1112 (9th Cir. 2017), cert. denied

  27 138 S. Ct. 931 (2018). Intangible harm can include reputational damage, the fact that inaccurate

  28 information may be reported about plaintiff, or similar non-monetary harms. Id.

                                                        - 13 -                   OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 18 of 24 Page ID #:411




   1          The sole owner of Sweetwater and Vice President of Equatorial Guinea, Nguema

   2 specifically negotiated for an agreement that the funds from sale of his Property would be used to

   3 fund charities jointly selected by him and representatives of the United States to benefit the people

   4 of his country. This provides numerous intangible benefits to Nguema, including his interest in

   5 accurate information being reported about the value of his property and proceeds he contributed to

   6 the fun, the impact on his reputation, and personal satisfaction in improving the lives of the people

   7 of his country, and Nguema would not have agreed to a settlement that did not provide funds for

   8 this purpose or uses he would have no role in selecting.

   9          Nguema and Sweetwater would not have agreed to allow profits to go to the broker hired

  10 to get the best price, so he could throw parties, buy new cars, expensive travel or designer clothes,

  11 or use it for his own benefit. The ability to select, jointly with a United States designee, charities

  12 to spend tens of millions of dollars to benefit the people of his country unquestionably provides

  13 real benefits to Nguema individually and as Vice President of his country.

  14          The very fact that Nguema and Sweetwater specifically negotiated for the right to choose

  15 charities and for the use of the funds to benefit the people of his country itself is compelling proof

  16 that it provided them, at a minimum, intangible benefits. Nguema’s continued efforts to get the

  17 money to appropriate charities so it can be used, and pursuit of this action to recover proceeds that

  18 should have been paid likewise confirms his interest. As with deprivation of contract rights under

  19 the Listing Agreement, Defendants’ wrongdoing also unquestionably deprived Sweetwater of

  20 negotiated benefits under the Settlement Agreement.

  21              4. Plaintiff Would Have Standing To Sue Even If All Proceeds Recovered Must

  22                  Be Used For The Benefit Of Third Parties.

  23          Sweetwater also has standing to sue for the other damages it seeks, even if some or all may

  24 ultimately be used to fund charities to benefit the people of Equatorial Guinea. The motion argues

  25 that the fact that Sweetwater agreed to use some of the money to benefit third parties to be chosen

  26 with DOJ, it lost standing to sue. Defendants cite no authority for this argument and fail to advise

  27 the Court that a controlling decision of the United States Supreme Court has rejected it.

  28          In a decision Defendants do not address, the Supreme Court specifically held the fact that a

                                                        - 14 -                   OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 19 of 24 Page ID #:412




   1 plaintiff may be obligated to pay some or all of any recovery in the lawsuit to someone else does

   2 not deprive it of standing to sue to recover for the proceeds. Sprint Comm'ns Co., L.P. v. APCC

   3 Servs., Inc., 554 U.S. 269, 285-289 (2008) (assignee of contracting party’s claim for money has

   4 standing under Article III to pursue that claim in federal court, even if the assignee had agreed to

   5 remit all proceeds recovered in the litigation to the assignor).

   6          The Supreme Court held, in language that directly contradicts Defendants’ argument:

   7                  That inquiry focuses, as it should, on whether the injury that a plaintiff

   8               alleges is likely to be redressed through the litigation – not on what the

   9               plaintiff ultimately intends to do with the money he recovers. Here, a legal

  10               victory would unquestionably redress the injuries for which the aggregators

  11               bring suit. The aggregators' injuries relate to the failure to receive the

  12               required dial-around compensation. And if the aggregators prevail in this

  13               litigation, the long-distance carriers would write a check to the aggregators

  14               for the amount of dial-around compensation owed. What does it matter what

  15               the aggregators do with the money afterward? The injuries would be

  16               redressed whether the aggregators remit the litigation proceeds to the

  17               payphone operators, donate them to charity, or use them to build new

  18               corporate headquarters.

  19 Sprint Communications, 554 U.S. at 286 (internal citations omitted, emphasis added).

  20 Citing Sprint, courts have repeatedly upheld standing for plaintiffs who are obligated to pay all

  21 proceeds of the litigation to a third party. See, e.g., Mitchell v. Blue Cross Blue Shield of North

  22 Dakota, 2018 WL 3463260 (D. N.D. July 18, 2018) (plaintiff had standing to sue for breach of a

  23 contract, even though it had previously assigned the right to receive any proceeds recovered to a

  24 third party); Little v. Shell Exploration & Production Co., 690 F. 3d 282 (5th Cir. 2012); Pacific

  25 Sound Resources v. Burlington Northern and Santa Fe Ry. Co., 286 Fed. Appx. 381 (9th Cir. 2008)

  26 (plaintiff has standing to sue for cleanup costs even if it is obligated to hand over any proceeds to a

  27 third party); A&T Siding, Inc. v. Capitol Specialty Ins. Corp., 2011 WL 3651777 (D. Ore. 2011)

  28 (to the same effect); North Cypress, supra, 781 F.3d at 192. Incredibly, Defendants cite neither

                                                         - 15 -                    OPP TO MOTION TO DISMISS
                                                                                          2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 20 of 24 Page ID #:413




   1 Sprint nor any of the other many authorities that directly contradict their argument.

   2          Sweetwater is the contracting party with the legal right to bring a claim. In the Settlement

   3 Agreement, the parties agreed on procedures by which the use of some of those proceeds will be

   4 determined, including reimbursement of Sweetwater for repair and maintenance costs such as the

   5 $1 million repair credit, and a process for choosing charities by Sweetwater and DOJ to receive

   6 funds to use for the benefit of the Equatorial Guinea people. No proceeds have yet been given to

   7 any charity and the additional money Sweetwater seeks to recover will not be available for it to

   8 use to fund a charity unless and until it is paid. Indeed, no charity can be selected to receive the

   9 funds recovered for Defendants’ breaches unless and until they are recovered.

  10          Sweetwater is bound by a procedure in the Settlement Agreement by which Nguema and

  11 DOJ will decide on appropriate uses for additional proceeds. As the authorities cited above hold,

  12 the fact that use of some proceeds will be determined by the Settlement Agreement, including

  13 appropriate charities, does not defeat its standing to sue to recover them.

  14              5. Sweetwater Has Standing To Sue For Losses To Any Third Parties Who May

  15                  Receive Proceeds Of The Sale Taken by Defendants.

  16          Defendants fail to address the catch-all rule that, even where a plaintiff himself has not

  17 suffered any cognizable tangible or intangible harm, it still has standing to sue for harm to others

  18 where the plaintiff can demonstrate (1) a close relationship to the injured party and (2) a barrier to

  19 the injured party's ability to assert its own interests. See Kowalski v. Tesmer, 543 U.S. 125, 130

  20 (2004). Applying this exception, courts have permitted “[t]rustees [to] bring suits to benefit their

  21 trusts; guardians ad litem [to] bring suits to benefit their wards; receivers [to] bring suit to benefit

  22 their receiverships; assignees in bankruptcy [to] bring suit to benefit bankrupt estates; [and]

  23 executors [to] bring suit to benefit testator estates.” Sprint, supra, 554 U.S. at 298; see also Smith

  24 v. Org. of Foster Families for Equality & Reform, 431 U.S. 816, 841 n. 44 (1977).

  25          Even if the only injured parties were the people of Equatorial Guinea who are designated

  26 as ultimate beneficiaries of any proceeds that later may be allocated to charities or the panel under

  27 the Settlement Agreement, Nguema has a close relationship with them as their Vice President and

  28 as the owner of the Property who agreed to use of some of the proceeds of its sale for their benefit.

                                                         - 16 -                    OPP TO MOTION TO DISMISS
                                                                                          2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 21 of 24 Page ID #:414




   1 To the extent Nguema is obligated to use any or all of the proceeds for the benefit the people of his

   2 country, he holds them effectively in trust for their benefit, and has never disputed that the use of

   3 any money recovered will be determined by the Settlement Agreement or this Court. He and his

   4 entity Sweetwater were specifically empowered to obtain those proceeds.

   5          No charity has the ability to pursue this claim, both because they have not yet been

   6 selected and because Defendants would argue that they are obligated to use the proceeds for the
       benefit of third parties, not themselves. The people of Equatorial Guinea who ultimately benefit
   7
       also would face obstacles to pursuing a claim for several reasons, including the fact that it is not
   8
       yet known which groups will benefit, they lack resources to bring a claim, they cannot establish
   9
       the elements of the claims alleged here, and they would lack standing under the same principles
  10
       Defendants cite, including concrete, non-speculative, and particularized injury. Only Sweetwater
  11
       can bring these claims, and has the legal right and standing to do so.
  12
                  B. Sweetwater Has Not Waived Its Claims Against Defendants.
  13
              In a display of chutzpah that would be laughable if it was not included in a federal court
  14
       filing, Defendants contend that the Settlement Agreement pursuant to which they were hired
  15
       somehow prospectively protected them from any claim for violating that very agreement or the
  16
       Listing Agreement they subsequently entered into with Sweetwater as required by the Settlement
  17
       Agreement. In Defendants’ view of the world, they could have simply stolen all the proceeds or
  18
       committed fraud or any other misconduct with impunity and face no consequence. Who would
  19
       ever hire a broker who believed he could do this? It is not only inconceivable that Sweetwater,
  20
       Nguema, the DOJ and this Court would have agreed that Sweetwater would enter into a Listing
  21
       Agreement with Defendants and not have any right to enforce its terms, but, as shown below,
  22
       nothing in the Settlement Agreement or Order supports such a claim.
  23
              First, the Settlement Agreement on its face does not extend any release to Defendants.
  24
       Defendants cite a release and covenant not to sue by Sweetwater that extends only to any existing
  25
       claims they may have against “the United States, and any and all officers, agents, representatives,
  26
       attorneys, and employees of same, including all federal, state, and local enforcement officers.”
  27
       (Settlement Agreement at ¶ 42 (emphasis added)).
  28

                                                         - 17 -                   OPP TO MOTION TO DISMISS
                                                                                         2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 22 of 24 Page ID #:415




   1          Defendants are real estate brokers retained by Sweetwater to sell its Property. Defendants

   2 are not and never have been agents, employees or representatives of the United States, and the

   3 Complaint certainly does not allege that they are. Sweetwater is the only contracting party under

   4 the Listing Agreement. While Defendants agreed to comply with the Settlement Agreement and

   5 to provide information to and obtain certain consents from the DOJ, nothing in the agreements or

   6 otherwise even remotely suggests they were agents of the United States.

   7          Second, California law requires that a written release purporting to exculpate a tortfeasor

   8 from damage claims based on its future negligence or misconduct must clearly, unambiguously

   9 and explicitly express this specific intent of the subscribing parties. See Allabach v. Santa Clara

  10 County Fair Assn. (1996) 46 Cal.App.4th 1007, 1015 (declined to follow by City of Santa

  11 Barbara v. Sup. Ct. (2007) 41 Cal. 4th 747).

  12                   If a tortfeasor is to be released from such liability the language used

  13           “must be clear, explicit and comprehensible in each of its essential details. Such

  14           an agreement, read as a whole, must clearly notify the prospective releasor or

  15           indemnitor of the effect of signing the agreement.”

  16 Id. (quoting Paralift, Inc. v. Superior Court (1993) 23 Cal.App.4th 748, 755).

  17          Even if the release extended to Defendants, it does not mention future misconduct, and

  18 certainly not by a broker hired to sell the Property as required by the Settlement Agreement, who

  19 violates its very terms. Defendants had not been selected or retained as of the date the Settlement

  20 Agreement was executed. It is inconceivable that Sweetwater and the United States would have

  21 included specific requirements on a broker and then released it from any consequence for violating

  22 those very requirements. If Defendants were correct, then the United States and this Court would

  23 have intended to release claims against them for violating the Settlement Agreement itself, which

  24 undoubtedly would come as a surprise to the DOJ and this Court. In fact, it would render the

  25 entire agreement and its detailed and heavily negotiated terms meaningless.

  26          Third, California Civil Code section 1542 provides as follows: “A general release does

  27 not extend to claims which the creditor does not know or suspect to exist in his or her favor at the

  28 time of executing the release, which if known by him or her must have materially affected his or

                                                        - 18 -                   OPP TO MOTION TO DISMISS
                                                                                        2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 23 of 24 Page ID #:416




   1 her settlement with the debtor.” The Settlement Agreement specifically acknowledges Section

   2 1542 and includes a waiver of its limitations only by the United States. But it includes no waiver

   3 of Section 1542 by Sweetwater or Nguema. Sweetwater could not have known or suspected that it

   4 had these claims when it entered into the Settlement Agreement, as Defendants had not been

   5 retained and had not yet committed their egregious wrongdoing.

   6          Fourth, if the waiver, release and covenant not to sue extended to Defendants’ future

   7 fraud, breach of fiduciary duty, statutory violations and other intentional wrongdoing, it would be

   8 void and unenforceable under California law and public policy. See Cal. Civ. Code § 1668 (“All

   9 contracts which have for their object, directly or indirectly, to exempt anyone from responsibility

  10 for his own fraud, or willful injury to the person or property of another, or violation of law,

  11 whether willful or negligent, are against the policy of the law.”)

  12          It is well-established in California that contract cannot be used to waive liability for future

  13 fraud, breach of contract or fiduciary duty, or statutory violations. See Simmons v. Ratterree Land

  14 Co. (1932) 217 Cal. 201, 203-204, 17 P.2d 727 (“It is settled beyond doubt, manifestly on sound

  15 grounds of justice, that a seller cannot escape liability for his own fraud or false representations by

  16 the insertion of provisions such as are embodied in the contract of sale herein”); Smith v. Rickards

  17 (1957) 149 Cal.App.2d 648, 654, 308 P.2d 758; Blankenheim v. E.F. Hutton & Co. (1990) 217

  18 Cal.App.3d 1463, 1471-1472 (“[u]nder [section 1668], a party may not contract away liability for

  19 fraudulent or intentional acts or for negligent violations of statutory law”); Neubauer v. Goldfarb

  20 (2003) 108 Cal. App. 4th 47 (waiver of fiduciary duties is void).

  21          The fact that Defendants were not signatories to the Settlement Agreement also does not

  22 change this outcome. The plain language of Section 1668 shows that its provisions apply to “[a]ll

  23 contracts” the object of which is to directly or indirectly exempt “anyone” from responsibility for

  24 his or her “own fraud” or violations of law. See Manderville v. PCG&S Group, Inc. (2007) 146

  25 Cal.App.4th 1486, 1500 (holding that provision in purchase agreement could not as a matter of

  26 law insulate non-party broker from liability for fraud.)

  27

  28

                                                        - 19 -                    OPP TO MOTION TO DISMISS
                                                                                         2:19-CV-01848-GW-SS
Case 2:19-cv-01848-GW-SS Document 21 Filed 05/13/19 Page 24 of 24 Page ID #:417




   1                                     IV.      CONCLUSION

   2         For the foregoing reasons, Defendants cannot avoid facing the consequences of their fraud,

   3 breaches of statutes and contractual and fiduciary duties and other wrongdoing. Instead of hiding

   4 behind clearly inapplicable legal defenses, while taking “pot shots” for public consumption at

   5 Sweetwater’s detailed and well-documented accusations from behind the shield of a motion to

   6 dismiss, Defendants should be required to admit or deny each of those detailed, well-pleaded

   7 allegations, consistent with their obligations of candor and good faith under Rule 11. Given that

   8 most of the allegations come from Plaintiffs’ own mouths and writings that they generated, their

   9 reluctance to do so speaks volumes for the merits of the claims.

  10

  11 DATED: May 13, 2019

  12

  13
                                                By:
  14                                                  Kevin Fisher
                                                      Attorneys for Plaintiff
  15                                                  SWEETWATER MALIBU CA, LLC
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                      - 20 -                  OPP TO MOTION TO DISMISS
                                                                                     2:19-CV-01848-GW-SS
